Case 1:20-cr-00346-JSR Document 10 Filed 07/29/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT.OF NEW _YORK

United States of America Protective Order

Vv. 20 Cr. 346

Owen Watson,

Defendant.

 

 

Upon the application of the United States of America, with the consent of the
undersigned counsel, the Court hereby finds and orders as follows:

The Government will make disclosure to the defendant of documents, objects and
information, including electronically stored information (“ESI”), pursuant to Federal Rule of
Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general obligation to produce
exculpatory and impeachment material in criminal cases, all of which will be referred to herein
as “Disclosure Material.” The Government’s Disclosure Material may include (i) materials such
as surveillance video that affect the privacy and confidentiality of individuals; (ii) materials that
would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; (iii) materials that would risk prejudicial pretrial publicity if publicly disseminated,
and (iv) internal law enforcement materials such as police reports that are not authorized to be
disclosed to the public or disclosed except as necessary for the defense of this criminal case.
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Disclosure Material shall not be disclosed by the defendant or defense counsel,
including any successor counsel (the “Defense”) other than as set forth herein, and shall be used
by the Defense solely for purposes of defending this action. The Defense shall not post any

Disclosure Material on any Internet site or network site to which persons other than the parties

 

 

 

 

 

 
Case 1:20-cr-00346-JSR Document 10 Filed 07/29/20 Page 2 of 3

hereto have access, and shall not disclose any Disclosure Material to the media or any third party
except as set forth below.

2. Disclosure Material may be disclosed by counsel to:

(a) The defendant;

(b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by
or retained by counsel, as needed for purposes of defending this action;

(c) Prospective witnesses for purposes of defending this action.

3. The Government may authorize, in writing, disclosure of Disclosure Material beyond
that otherwise permitted by this Order without further Order of this Court,

4, This Order does not prevent the disclosure of any Disclosure Material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All
filings should comply with the privacy protection provisions of Federal Rule of Criminal
Procedure 49.1. |

5. Except for Disclosure Material that has been made part of the record of this case, the
Defense shall return to the Government or securely destroy or delete all Disclosure Material,
including any Disclosure Material that is seized ESI, within 30 days of the expiration of the
period for direct appeal from any verdict in the above-captioned case, the period of direct appeal
from any order dismissing any of the charges in the above-captioned case: or the granting of any
motion made on behalf of the Government dismissing any charges in the above-captioned case,

whichever date is later.

 

 
Case 1:20-cr-00346-JSR Document 10 Filed 07/29/20 Page 3 of 3

6, This Order places no restriction on the defendant’s use or disclosure of ESI that

originally belonged to the defendant.

Retention of Jurisdiction

7. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO;

AUDREY STRAUSS
Acting United States Attorney

Yr hh
by: Date: 7/29/2020

Kevin Mead
Assistant United States Attorney

fn Sh af Date: 3/23 po

Patrick Joyce”
Counsel for Owen Watson

 

 

SO ORDERED:
Dated: New. York, New York

July 2 p020 yy /
WILY

THE HONORABLE JED S. RAKOFF
UNITED STATES DISTRICT JUDGE

 

 

 

 
